Writer’s E-Mail: cdavis@kkwc.com Writer’s Direct Dial: 212.880.9865 December 19, 2014 VIA EDGAR Daniel F. Duchovny Office of Mergers and Acquisitions Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 Re: Echo Therapeutics, Inc. (the “Company”) Preliminary Proxy Statement (the “Proxy Statement”) filed by Platinum Partners Value Arbitrage Fund L.P., et. al. (collectively, “Platinum”) File No. 001-35218 Dear Mr. Duchovny: We are writing to inform you that Platinum has reached a settlement with the Company in this matter and no longer intends to solicit proxies from the Company’s stockholders pursuant to the Proxy Statement. As such, Platinum hereby withdraws the Proxy Statement. Please feel free to contact me at (212) 880-9865 with any questions you may have. Very truly yours, /s/ Christopher P. Davis Christopher P. Davis cc:David Ottensoser
